This is an appeal from an award of the State Industrial Board to Sarah Green and her three children for death benefits. The decedent was employed as a truck driver, the employer being engaged in the bakery business. While driving a bakery truck, filled with bakers’ supplies for delivery, the truck stalled on the road, a public highway. It was later discovered that the condenser and distributor on the track had burned out causing the track to stop. The decedent made many efforts to crank and start the track and started away from the track to obtain help and while walking he collapsed and fell down*904ward upon the road, dead. At the time the decedent sustained the injuries he was suffering from a pre-existing heart condition which did not disable bim from performing his regular duties. The accidental injuries which the decedent sustained activated and accelerated the decedent’s pre-existing heart condition which resulted in his death. The death of decedent naturally and unavoidably resulted from the accidental injuries sustained by him. The findings support the award. Award affirmed, with costs to the State Industrial Board. Hill, P. J., MeNamee, Crapser and Bliss, JJ., concur; Heffeman, J., dissents, on the ground that the record contains insufficient proof to sustain the finding that the death of the deceased employee was the result of accidental injuries. [See 253 App. Div. 469.]